DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 17-18, & 20-24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Makrogiannis et al (Makrogiannis, Sokratis, et al. "Automated quantification of muscle and fat in the thigh from water‐, fat‐, and nonsuppressed MR images." Journal of Magnetic Resonance Imaging 35.5 (2012): 1152-1161.).
Regarding Independent Claim 1, Makrogiannis teaches:
A process-implemented method for segmentation of a medical image comprising (Page 1152 Column 2 paragraph 2 wherein it states “segmentation of muscle and fat from whole-body MRI [medical imaging] using manual seeding.”): 
receiving medical imaging data of a body part (See Fig. 1. Page 1152 Column 2 paragraph 2 wherein it states that “automated quantification of muscle and adipose tissues [body parts] is an active area of investigation with reports proposed semi-automated approaches that made use of simple histogram analysis and thresholding operations, with page 1153 column 2 Section Materials and Methods first paragraph wherein it discloses acquiring MR images on a scanner using a rapid survey scan [receiving images].); 
5determining a volume of the body part (Page 1152 Column 2 wherein it states that one “compute volumetric measures [volume of the body part] of the muscle and fat, and to separate the adipose tissue into subcutaneous and intermuscular compartments.”); 
segmenting the volume of the body part into at least muscle tissue volume and adipose tissue volume (Page 1152 Column 2 paragraph 2 wherein it discloses automated method for segmentation and quantification of muscle and fat in cross-sectional MR images of the middle thigh with means for “volumetric measures of the muscle and fat, and to separate the adipose tissue into subcutaneous and intermuscular compartments.”); and 
segmenting the muscle tissue volume into a plurality of different muscle group volumes (Page 1152 Column 2 paragraph 2 for segmentation of muscle and fat from whole-body MRI using manual seeding semi-automated intensity scaling, and registration-segmentation collaborative quantification scheme for the abdomen [different muscle groups of the thigh and the abdomen] with page 1153 column 2 Section Materials and Methods first paragraph wherein it discloses for segmentation techniques that use parametric or geometric surface models have produced encouraging results in the context of medical imaging for delineation of body structures).
Regarding Claim 2, Makrogiannis teaches all elements of claim 1, upon which this claim depends.
Makrogiannis teaches segmenting the muscle tissue volume into the plurality of different muscle group volumes comprises (Page 1152, for segmentation of muscle and fat from whole-body MRI using manual seeding semi-automated intensity scaling, and registration-segmentation collaborative quantification scheme for the abdomen [different muscle groups of the thigh and the abdomen] with page 1153, third paragraph for segmentation techniques that use parametric or geometric surface models have produced encouraging results in the context of medical imaging for delineation of body structures): generating shape model of the muscle tissue volume (Page 1152, second paragraph for unsupervised clustering on the feature space defined by the water- and fat-suppressed image intensities of the 3D datasets and basic connected component shape feature ranking [shape model] to separate the muscle from the bone and intermuscular fat); generating a second order model of the muscle tissue volume generating a first order model of the muscle tissue volume; and segmenting the muscle tissue volume into the plurality of different muscle group volumes based at least in part on the spatial model, the first order model (Page 1152 Column 2 wherein it states that “inter-muscular [muscle group models] fat quantification is particularly challenging due to limitations in spatial resolution” wherein Page 1153 Column 2 Section method and materials wherein it states that “fat-and-water, fat-only and water-only images in the same spatial domain [spatial model]),” and the second order model (Page 1156 Column 1 wherein one will “use spatial connectivity and shape information, so we apply connected component labeling to the highest intensity group and compute the area and roundness of each component” [using shape, intensity, and spatial information simultaneously]).
Regarding Claim 4, Makrogiannis teaches all elements of claim 2, upon which this claim depends.
Makrogiannis teaches the medical imaging data includes a plurality of voxels (Page 1156 Column 1 wherein “having cortical bone and bone marrow regions from the mask that was generated by the snake segmentation to include only voxels belonging to muscle and inter-muscular fat.”), and wherein generating a first order model comprises generating a probability that a given voxel in the plurality of voxels is one of a plurality of muscle tissues (Page 1153 bottom of Column 1 to top of column 2 wherein “automated method for segmentation and quantification of muscle and fat in cross-sectional MR images of the middle thigh” with means disclosed on page 1152 column 2 for “volumetric measures [generating volume] of the muscle and fat, and to separate the adipose tissue into subcutaneous and intermuscular compartments” wherein page 1154 column 2 wherein the “contour's geometry and penalize stretching and bending while the image-based term pulls the snake towards edge points and the external term may be a probability map [generating probability values}.”).
Regarding Claim 5, Makrogiannis teaches all elements of claim 2, upon which this claim depends.
Makrogiannis teaches generating the second order model comprises estimating pair-wise interactions between neighboring voxels in the medical imaging data (page 1156 column 2 wherein “centroid clustering algorithms that seek to partition the data samples into K disjoint groups based on their pairwise distances in the feature space [spatial information] is to minimize the distances within the clusters and maximize them between the different clusters.”).
Regarding Claim 6, Makrogiannis teaches all elements of claim 1, upon which this claim depends.
Makrogiannis teaches the medical imaging data is generated using at least two different imaging modalities (Page 1153 column 2 Section Materials and Methods wherein the “first scan was acquired without spectral suppression while the second and third scans were acquired with water suppression or WS, or fat suppression or FS for having fat-and-water, fat-only and water-only images in the same spatial domain” [applicant's specification paragraph 34 identifies spatial dimensions as the second order model of the image]).
Regarding Claim 7, Makrogiannis teaches all elements of claim 6, upon which this claim depends.
Makrogiannis teaches the at least two different imaging modalities include FS-MRI and WS-MRI (Page 1153 column 2 Section Materials and Methods wherein the “first scan was acquired without spectral suppression while the second and third scans were acquired with water suppression or WS, or fat suppression or FS for having fat-and-water, fat-only and water-only images in the same spatial domain.”).
Regarding Claim 8, Makrogiannis teaches all elements of claim 1, upon which this claim depends.
Makrogiannis teaches segmenting the volume of the body part comprises applying linear combinations of discrete Gaussians to determine the threshold for each gray volume in the medical imaging data that extracts the adipose tissue and muscle tissue from background based at least in part on the at least two different imaging modalities (Page 1160 column 1wherein the “clustering methods that use parametric (¢.g., mixtures of Gaussians) or non-parametric (e.g., Parzen-based) probability density models may exhibit greater effectiveness for these datasets” along with page 1153 Fig. 1 for images of the thigh with water suppressed WS and fat suppressed modalities showing the subcutaneous fat as a band around the muscle using a muscle fat quantification algorithm).
Regarding Independent Claim 17, Makrogiannis teaches:
A non-transitory computer readable storage medium having computer program instructions stored thereon that, when executed by a processor, cause the processor to perform the following operations: 
receiving medical imaging data of a body part (See Fig. 1. Page 1152 Column 2 paragraph 2 wherein it states that “automated quantification of muscle and adipose tissues [body parts] is an active area of investigation with reports proposed semi-automated approaches that made use of simple histogram analysis and thresholding operations, with page 1153 column 2 Section Materials and Methods first paragraph wherein it discloses acquiring MR images on a scanner using a rapid survey scan [receiving images].); 
determining a volume of the body part (Page 1152 Column 2 wherein it states that one “compute volumetric measures [volume of the body part] of the muscle and fat, and to separate the adipose tissue into subcutaneous and intermuscular compartments.”); 
segmenting the volume of the body part into at least muscle tissue volume and adipose tissue volume (Page 1152 Column 2 paragraph 2 wherein it discloses automated method for segmentation and quantification of muscle and fat in cross-sectional MR images of the middle thigh with means for “volumetric measures of the muscle and fat, and to separate the adipose tissue into subcutaneous and intermuscular compartments.”); and 
segmenting the muscle tissue volume into a plurality of different muscle group volumes (Page 1152 Column 2 paragraph 2 for segmentation of muscle and fat from whole-body MRI using manual seeding semi-automated intensity scaling, and registration-segmentation collaborative quantification scheme for the abdomen [different muscle groups of the thigh and the abdomen] with page 1153 column 2 Section Materials and Methods first paragraph wherein it discloses for segmentation techniques that use parametric or geometric surface models have produced encouraging results in the context of medical imaging for delineation of body structures).
Regarding Claim 18, Makrogiannis teaches all elements of claim 17, upon which this claim depends.
Makrogiannis teaches segmenting the muscle tissue volume into the plurality of different muscle group volumes comprises (Page 1152, for segmentation of muscle and fat from whole-body MRI using manual seeding semi-automated intensity scaling, and registration-segmentation collaborative quantification scheme for the abdomen [different muscle groups of the thigh and the abdomen] with page 1153, third paragraph for segmentation techniques that use parametric or geometric surface models have produced encouraging results in the context of medical imaging for delineation of body structures): generating shape model of the muscle tissue volume (Page 1152, second paragraph for unsupervised clustering on the feature space defined by the water- and fat-suppressed image intensities of the 3D datasets and basic connected component shape feature ranking [shape model] to separate the muscle from the bone and intermuscular fat); generating a first order model of the muscle tissue volume (Page 1153 column 2 Section Materials and Methods wherein it is disclosed that the “first scan was acquired without spectral suppression while the second and third scans were acquired with water suppression or WS, or fat suppression or FS for having fat-and-water, fat-only and water-only images in the same spatial domain {applicant's specification paragraph 34 identifies spatial dimensions as the second order model of the image]. See also page 1153 column 1 wherein “automated method for segmentation and quantification of muscle and fat in cross-sectional MR images of the middle thigh” along with 1152 column 2 the means for making “volumetric measures [generating volume] of the muscle and fat, and to separate the adipose tissue into subcutaneous and intermuscular compartments.” See also page 1156 column 1wherein it is disclosed using image intensity values to determine the cortical bone and maximum roundness values [applicant's specification paragraph 34 identifies the image intensity as the first order model]); generating a second order model of the muscle tissue volume (page 3, first paragraph for first scan was acquired without spectral suppression while the second and third scans were acquired with water suppression or WS, or fat suppression or FS for having fat-and-water, fat-only and water-only images in the same spatial domain [applicant's specification paragraph 34 identifies spatial dimensions as the second order model of the image]); and segmenting the muscle tissue volume into the plurality of different muscle group volumes based at least in part on the spatial model (Page 1152 Column 2 wherein it states that “inter-muscular [muscle group models] fat quantification is particularly challenging due to limitations in spatial resolution” wherein Page 1153 Column 2 Section method and materials wherein it states that “fat-and-water, fat-only and water-only images in the same spatial domain [spatial model]), the first order model, and the second order model (Page 1156 Column 1 wherein one will “use spatial connectivity and shape information, so we apply connected component labeling to the highest intensity group and compute the area and roundness of each component” [using shape, intensity, and spatial information simultaneously]).
Regarding Claim 20, Makrogiannis teaches all elements of claim 18, upon which this claim depends.
Makrogiannis teaches the medical imaging data includes a plurality of voxels (Page 1156 Column 1 wherein “having cortical bone and bone marrow regions from the mask that was generated by the snake segmentation to include only voxels belonging to muscle and inter-muscular fat.”), and wherein generating a first order model comprises generating a probability that a given voxel in the plurality of voxels is one of a plurality of muscle tissues (Page 1153 bottom of Column 1 to top of column 2 wherein “automated method for segmentation and quantification of muscle and fat in cross-sectional MR images of the middle thigh” with means disclosed on page 1152 column 2 for “volumetric measures [generating volume] of the muscle and fat, and to separate the adipose tissue into subcutaneous and intermuscular compartments” wherein page 1154 column 2 wherein the “contour's geometry and penalize stretching and bending while the image-based term pulls the snake towards edge points and the external term may be a probability map [generating probability values}.”).
Regarding Claim 21, Makrogiannis teaches all elements of claim 18, upon which this claim depends.
Makrogiannis teaches generating the second order model comprises estimating pair-wise interactions between neighboring voxels in the medical imaging data (page 1156 column 2 wherein “centroid clustering algorithms that seek to partition the data samples into K disjoint groups based on their pairwise distances in the feature space [spatial information] is to minimize the distances within the clusters and maximize them between the different clusters.”).
Regarding Claim 22, Makrogiannis teaches all elements of claim 17, upon which this claim depends.
Makrogiannis teaches the medical imaging data is generated using at least two different imaging modalities (Page 1153 column 2 Section Materials and Methods wherein the “first scan was acquired without spectral suppression while the second and third scans were acquired with water suppression or WS, or fat suppression or FS for having fat-and-water, fat-only and water-only images in the same spatial domain” [applicant's specification paragraph 34 identifies spatial dimensions as the second order model of the image]).
Regarding Claim 23, Makrogiannis teaches all elements of claim 22, upon which this claim depends.
Makrogiannis teaches the at least two different imaging modalities include FS-MRI and WS-MRI (Page 1153 column 2 Section Materials and Methods wherein the “first scan was acquired without spectral suppression while the second and third scans were acquired with water suppression or WS, or fat suppression or FS for having fat-and-water, fat-only and water-only images in the same spatial domain.”).
Regarding Claim 24, Makrogiannis teaches all elements of claim 17, upon which this claim depends.
Makrogiannis teaches segmenting the volume of the body part comprises applying linear combinations of discrete Gaussians to determine the threshold for each gray volume in the medical imaging data that extracts the adipose tissue and muscle tissue from background based at least in part on the at least two different imaging modalities (Page 1160 column 1wherein the “clustering methods that use parametric (¢.g., mixtures of Gaussians) or non-parametric (e.g., Parzen-based) probability density models may exhibit greater effectiveness for these datasets” along with page 1153 Fig. 1 for images of the thigh with water suppressed WS and fat suppressed modalities showing the subcutaneous fat as a band around the muscle using a muscle fat quantification algorithm).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9-16, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Makrogiannis et al (Makrogiannis, Sokratis, et al. "Automated quantification of muscle and fat in the thigh from water‐, fat‐, and nonsuppressed MR images." Journal of Magnetic Resonance Imaging 35.5 (2012): 1152-1161.) in view of Jerebko et al (U.S. PGPub # 2008/0044074).
Regarding Claim 3, Makrogiannis teaches all elements of claim 2, upon which this claim depends.
Makrogiannis teaches generating the shape model comprises: selecting a training set of medical imaging scans of the body part (Page 1156 bottom of column 1 to top of column 2 wherein it states that “samples defined in the joint space of water-suppressed and fat-suppressed intensities in order to divide the volumetric image into two clusters corresponding to fat and muscle.”), wherein, in each medical imaging scan in the training set, muscle tissue has been segmented into a plurality of muscle tissues (Page 1156 column 2 wherein it discloses using “centroid clustering algorithms that seek to partition the data samples into K disjoint groups based on their pairwise distances in the feature space.”); and registering the muscle tissue volume to the training set to generate the shape model (Page 1156 bottom of column 2 to page 1157 column 1 wherein after “clustering, the voxel labels are mapped back to the spatial 3D image domain producing muscle-only and inter-muscular-fat-only images.” See also  page 1156 column 1 wherein “Spatial connectivity and shape information, so we apply connected component labeling to the highest intensity group and compute the area and roundness of each component.”).
Makrogiannis does not explicitly teach a model with a training set.
Jerebko teaches a model with a training set (paragraph 46 for a training set of MRI images, a first step 91 is to detect the spinal cord from the MRI sequence, with a Second, at step 92, the height of a cylinder for representing a vertebrae is determined from intensity projections along spinal cord and then at step 93, a parametric model of the vertebrae is built from the training set).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teaching of Jerebko to the teachings of Makrogiannis for the purpose of improving vertebrae segmentation by detecting ellipses (Jerebko, paragraph 46).
Regarding Independent Claim 9, Makrogiannis teaches:
A computer-implemented system for quantifying the effects of severe spinal cord injury (Page 1152 bottom of column 2 wherein it is disclosed that “segmentation of muscle and fat from whole-body MRI [medical imaging] using manual seeding” along with Page 1152 columns 1 & 2 the introduction wherein it is disclosed that “understanding body composition and the regional distribution of adipose and muscle tissues is a task of central importance for the study of metabolic diseases.”), comprising: 
at least one non-transitory computer readable storage medium having computer program instructions stored thereon (Page 1152 column 2 wherein it is disclosed that one would “allow computation of muscle area [computer program with instructions] and fat composition with a goal to compute volumetric measures of the muscle and fat.”); and 
at least one processor configured to execute the computer program instructions causing the at least one processor to perform the following operations (Page 1152 column 2 wherein it is disclosed that “automated quantification of muscle and adipose tissues [body parts] is an active area of investigation with reports proposed semi-automated approaches that made use of simple histogram analysis and thresholding operations.” See also page 1153 column 2 section Materials and Methods wherein it is disclosed acquiring MR images on a scanner using a rapid survey scan [receiving images]): 
receiving thigh scan images of a medical imaging scan of a thigh (See Fig. 1. Page 1152 Column 2 paragraph 2 wherein it states that “automated quantification of muscle and adipose tissues [body parts] is an active area of investigation with reports proposed semi-automated approaches that made use of simple histogram analysis and thresholding operations, with page 1153 column 2 Section Materials and Methods first paragraph wherein it discloses acquiring MR images on a scanner using a rapid survey scan [receiving images].); 
determining a volume of the thigh (Page 1152 Column 2 wherein it states that one “compute volumetric measures [volume of the body part] of the muscle and fat, and to separate the adipose tissue into subcutaneous and intermuscular compartments.”); 
segmenting the volume of the thigh into at least muscle tissue volume and adipose tissue volume (Page 1152 Column 2 paragraph 2 wherein it discloses automated method for segmentation and quantification of muscle and fat in cross-sectional MR images of the middle thigh with means for “volumetric measures of the muscle and fat, and to separate the adipose tissue into subcutaneous and intermuscular compartments.”); and 
segmenting the muscle tissue volume into a plurality of different muscle group volumes (Page 1152 Column 2 paragraph 2 for segmentation of muscle and fat from whole-body MRI using manual seeding semi-automated intensity scaling, and registration-segmentation collaborative quantification scheme for the abdomen [different muscle groups of the thigh and the abdomen] with page 1153 column 2 Section Materials and Methods first paragraph wherein it discloses for segmentation techniques that use parametric or geometric surface models have produced encouraging results in the context of medical imaging for delineation of body structures)).
Makrogiannis does not explicitly teach:
a severe spinal cord injury.
Jerebko teaches:
a severe spinal cord injury (paragraph 58 for using an MRI for vertebra and disks [spinal cord] may change their appearance depending on the presences of metastases or other diseases [injury means]).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teaching of Jerebko to the teachings of Makrogiannis such that one identifies a severe spinal cord injury because it allows one to determine the presence of metastases (Jerebko, paragraph 58).
Regarding Claim 10, Makrogiannis & Jerebko teach all elements of claim 9, upon which this claim depends.
Makrogiannis teaches segmenting the muscle tissue volume into the plurality of different muscle group volumes comprises (Page 1152, for segmentation of muscle and fat from whole-body MRI using manual seeding semi-automated intensity scaling, and registration-segmentation collaborative quantification scheme for the abdomen [different muscle groups of the thigh and the abdomen] with page 1153, third paragraph for segmentation techniques that use parametric or geometric surface models have produced encouraging results in the context of medical imaging for delineation of body structures): generating shape model of the muscle tissue volume (Page 1152, second paragraph for unsupervised clustering on the feature space defined by the water- and fat-suppressed image intensities of the 3D datasets and basic connected component shape feature ranking [shape model] to separate the muscle from the bone and intermuscular fat); generating a second order model of the muscle tissue volume (page 1156 column 2 wherein “centroid clustering algorithms that seek to partition the data samples into K disjoint groups based on their pairwise distances in the feature space [spatial information] is to minimize the distances within the clusters and maximize them between the different clusters.”); generating a first order model of the muscle tissue volume (Page 1153 column 2 Section Materials and Methods wherein it is disclosed that the “first scan was acquired without spectral suppression while the second and third scans were acquired with water suppression or WS, or fat suppression or FS for having fat-and-water, fat-only and water-only images in the same spatial domain {applicant's specification paragraph 34 identifies spatial dimensions as the second order model of the image]); and segmenting the muscle tissue volume into the plurality of different muscle group volumes based at least in part on the spatial model (Page 1152 Column 2 wherein it states that “inter-muscular [muscle group models] fat quantification is particularly challenging due to limitations in spatial resolution” wherein Page 1153 Column 2 Section method and materials wherein it states that “fat-and-water, fat-only and water-only images in the same spatial domain [spatial model]), the first order model, and the second order model (Page 1156 Column 1 wherein one will “use spatial connectivity and shape information, so we apply connected component labeling to the highest intensity group and compute the area and roundness of each component” [using shape, intensity, and spatial information simultaneously]).
Regarding Claim 11, Makrogiannis & Jerebko teach all elements of claim 10, upon which this claim depends.
Makrogiannis teaches generating the shape model comprises: selecting a training set of thigh scan images (page 5, second paragraph for samples defined in the joint space of water-suppressed and fat-suppressed intensities in order to divide the volumetric image into two clusters corresponding to fat and muscle), wherein, in each thigh scan image in the set, muscle tissue has been segmented into a plurality of muscle tissues (page 5, second paragraph for using centroid clustering algorithms that seek to partition the data samples into K disjoint groups based on their pairwise distances in the feature space); and registering the muscle tissue volume to the training set to generate the shape model (page 5, second paragraph for clustering, the voxel labels are mapped back to the spatial 3D image domain producing muscle-only and inter-muscular-fat-only images with page 4, last paragraph for use spatial connectivity and shape information, so we apply connected component labeling to the highest intensity group and compute the area and roundness of each component).
Makrogiannis does not explicitly teach the training set. 
Jerebko teaches a model with a training set (paragraph 46 for a training set of MRI images, a first step 91 is to detect the spinal cord from the MRI sequence, with a Second, at step 92, the height of a cylinder for representing a vertebrae is determined from intensity projections along spinal cord and then at step 93, a parametric model of the vertebrae is built from the training set).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teaching of Jerebko to the teachings of Makrogiannis for the purpose of improving vertebrae segmentation by detecting ellipses (Jerebko, paragraph 46).
Regarding Claim 12, Makrogiannis & Jerebko teach all elements of claim 10, upon which this claim depends.
Makrogiannis teaches each of the thigh scan images includes a plurality of voxels (Page 1156 Column 1 wherein “having cortical bone and bone marrow regions from the mask that was generated by the snake segmentation to include only voxels belonging to muscle and inter-muscular fat.”), and wherein generating a first order model comprises generating a probability that a given voxel in the plurality of voxels is one of a plurality of muscle tissues (Page 1153 bottom of Column 1 to top of column 2 wherein “automated method for segmentation and quantification of muscle and fat in cross-sectional MR images of the middle thigh” with means disclosed on page 1152 column 2 for “volumetric measures [generating volume] of the muscle and fat, and to separate the adipose tissue into subcutaneous and intermuscular compartments” wherein page 1154 column 2 wherein the “contour's geometry and penalize stretching and bending while the image-based term pulls the snake towards edge points and the external term may be a probability map [generating probability values}.”).
Regarding Claim 13, Makrogiannis & Jerebko teach all elements of claim 10, upon which this claim depends.
Makrogiannis teaches generating the second order model comprises estimating pair-wise interactions between neighboring voxels in the thigh scan images (page 1156 column 2 wherein “centroid clustering algorithms that seek to partition the data samples into K disjoint groups based on their pairwise distances in the feature space [spatial information] is to minimize the distances within the clusters and maximize them between the different clusters.”).
Regarding Claim 14, Makrogiannis & Jerebko teach all elements of claim 10, upon which this claim depends.
Makrogiannis teaches in the medical imaging scan is generated using at least two different imaging modalities (Page 1153 column 2 Section Materials and Methods wherein the “first scan was acquired without spectral suppression while the second and third scans were acquired with water suppression or WS, or fat suppression or FS for having fat-and-water, fat-only and water-only images in the same spatial domain” [applicant's specification paragraph 34 identifies spatial dimensions as the second order model of the image]).
Regarding Claim 15, Makrogiannis & Jerebko teach all elements of claim 14, upon which this claim depends.
Makrogiannis teaches the at least two different imaging modalities include FS-MRI and WS-MRI (Page 1153 column 2 Section Materials and Methods wherein the “first scan was acquired without spectral suppression while the second and third scans were acquired with water suppression or WS, or fat suppression or FS for having fat-and-water, fat-only and water-only images in the same spatial domain.”).
Regarding Claim 16, Makrogiannis & Jerebko teach all elements of claim 9, upon which this claim depends.
Makrogiannis teaches segmenting the volume of the thigh comprises applying linear combinations of discrete Gaussians to determine the threshold for each gray volume in the thigh scan images that extracts the adipose tissue and muscle tissue from background based at least in part on the at least two different imaging modalities (Page 1160 column 1wherein the “clustering methods that use parametric (¢.g., mixtures of Gaussians) or non-parametric (e.g., Parzen-based) probability density models may exhibit greater effectiveness for these datasets” along with page 1153 Fig. 1 for images of the thigh with water suppressed WS and fat suppressed modalities showing the subcutaneous fat as a band around the muscle using a muscle fat quantification algorithm).
Regarding Claim 19, Makrogiannis teaches all elements of claim 18, upon which this claim depends.
Makrogiannis teaches generating the shape model comprises: selecting a training set of medical imaging scans of the body part (Page 1156 bottom of column 1 to top of column 2 wherein it discloses “samples defined in the joint space of water-suppressed and fat-suppressed intensities in order to divide the volumetric image into two clusters corresponding to fat and muscle.”), wherein, in each medical imaging scan in the training set, muscle tissue has been segmented into a plurality of muscle tissues (Page 1156 column 2 discloses “centroid clustering algorithms that seek to partition the data samples into K disjoint groups based on their pairwise distances in the feature space.”); and registering the muscle tissue volume to training set already segmented into the plurality of muscle tissues to generate the shape model (Page 1156 bottom of column 2 through page 1157 top of column 1 discloses “clustering, the voxel labels are mapped back to the spatial 3D image domain producing muscle-only and inter-muscular-fat-only images.” See also page 1156 column 1 discloses “spatial connectivity and shape information, so we apply connected component labeling to the highest intensity group and compute the area and roundness of each component.”).
Makrogiannis does not explicitly teach the training set. 
Jerebko teaches a model with a training set (paragraph 46 for a training set of MRI images, a first step 91 is to detect the spinal cord from the MRI sequence, with a Second, at step 92, the height of a cylinder for representing a vertebrae is determined from intensity projections along spinal cord and then at step 93, a parametric model of the vertebrae is built from the training set).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teaching of Jerebko to the teachings of Makrogiannis for the purpose of improving vertebrae segmentation by detecting ellipses (Jerebko, paragraph 46).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represent analogous art that teach some limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858